Per Curiam.
As the judgment was confessed by the, administratrix, for a debt incurred after the death of the decedent, it was *241suffered by her clearly in her own right; her being named as administratrix being but description or surplusage; and a sale under it of the decedent’s land, therefore, passed no title. But even if viewed as a judgment against her in auter droit, a sale under it would have no greater consequence, as the judgment, not being founded on a true demand against the decedent, would be collusive; and the nature of the claim appearing on the face of the declaration, would affect the purchaser with notice. Still further, the lien of the decedent’s creditors had expired, and a judgment suffered by his personal representative could not affect his land. On all these grounds judgment was properly given for the plaintiffs.
Judgment affirmed.